


Exhibit 10.77


EXHIBIT A


THE PROGRESSIVE CORPORATION
DIRECTORS DEFERRAL PLAN
(2015 Amendment and Restatement)


1.
Purposes of the Plan; Effective Date.



The purposes of this Plan are to attract and retain qualified Directors and to
provide incentives to these Directors through the ability to defer their receipt
of cash compensation and by providing Directors with the opportunity to
participate in the Company's growth. This amendment and restatement shall be
effective as of the Effective Date; provided, however, that this amendment and
restatement shall only apply to Cash Compensation deferred pursuant to the Plan
after the Effective Date.


2.
Definitions.



(a)
"Board" means the Board of Directors of the Company.

(b)
“Cash Compensation” means any compensation payable to a Director in the form of
cash for service on the Board; provided, however, that Cash Compensation shall
not apply to any reimbursement of expenses incurred by a Director in connection
with his or her service as a Director.

(c)
“Change in Control” means a change in the ownership of the Company, a change in
effective control of the Company or a change in the ownership of a substantial
portion of the Company’s assets, each as determined in accordance with Section
409A of the Code.

(d)
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated pursuant thereto.

(e)
“Committee” means the Compensation Committee of the Board or such other
committee of the Board to which the Board delegates the authority to administer
the Plan.

(f)
"Common Shares" means Common Shares, $1.00 par value, of the Company.

(g)
"Company" means The Progressive Corporation, an Ohio corporation, and its
successors.

(h)
"Deferral Account" means the account established by the Company for each Member
in accordance with Section 5.

(i)
“Deferral Agreement” means the written Deferral Election, in the form approved
by the Committee, executed by the Director.

(j)
“Deferral Election” means the election of any Director to defer 100% of his or
her Cash Compensation with respect to any Term.

(k)
"Director" means any director of the Company who is not an employee of the
Company.

(l)
“Designated Deferral Period” shall mean the deferral period selected by the
Director and specified in a Deferral Agreement.

(m)
“Effective Date” means November 30, 2015.

(n)
"Market Price" means the average of the high and low price at which a Common
Share is traded on the New York Stock Exchange (or such other exchange on which
the Common Shares may then be traded) on a given date.

(o)
"Member" means any Director who has at any time deferred the receipt of Cash
Compensation in accordance with this Plan.

(p)
"Plan" means The Progressive Corporation Directors Deferral Plan (2015 Amendment
and Restatement), as set forth herein and as it may be amended from time to time
in accordance with the terms hereof.





--------------------------------------------------------------------------------




(q)
"Term" means the duration of the term for which a Director is elected.

(r)
“Unit” means one unit, representing the right to receive the value equivalent of
one Common Share.

(s)
"Year" means the calendar year.

(t)
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular.



3.
Election to Defer Cash Compensation.

    
(a)
Eligibility.



A Director may elect to defer receipt of 100% (but not less than 100%) of his or
her Cash Compensation (if any) for any Term in accordance with Section 3(b)
hereof.
    
(b)    Time of Election.
    
A Director desiring to defer his or her Cash Compensation (if any) for the Term
beginning in the upcoming Year must file with the Committee or its designated
agent a Deferral Agreement no later than the last day of the Year prior to the
Year in which the Term will begin. For example, to defer any Cash Compensation
payable for the one-year Term beginning in May 2016, a Director must file a
Deferral Agreement with the Committee no later than December 31, 2015.
    
Any Director who was not a Director at any time during the previous Year may
make an election to defer all or a portion of the Cash Compensation for the Term
in which the Director is elected to the Board by delivering a Deferral Agreement
to the Company (i) within thirty (30) days of such election to the Board and
(ii) prior to the payment of any Cash Compensation which is the subject of such
Deferral Agreement. For example, if an individual that has never served as a
Director is elected to the Board on October 1, 2016, then to defer any Cash
Compensation payable for the initial pro-rated Term, the individual must file a
Deferral Agreement with the Committee no later than October 31, 2016 and prior
to the payment of any Cash Compensation for the initial pro-rated Term.


A Director fulfilling the above requirements shall be considered a "Member" for
purposes of this Plan.


If an eligible Director fails to file a Deferral Agreement with respect to any
eligible Cash Compensation before the deadline provided in the first sentence of
this Section 3(b) (or, if applicable, the third sentence of this Section 3(b)),
then he or she shall be deemed to have elected not to make a Deferral Election
for such Term.
 
(c)    Duration and Effect of Election.
    
Once made, a Deferral Election shall be irrevocable. A Deferral Election shall
be deemed to have been made when the completed and executed Deferral Agreement
is received by the Committee.


If a Director timely files a Deferral Agreement with the Committee with respect
to Cash Compensation, then (i) instead of being paid to the Member, the amount
of such Cash Compensation shall be credited to such Member’s Deferral Account in
accordance with Section 5(b), and (ii) the delivery of such Cash Compensation
will be deferred until the end of the Member’s Designated Deferral Period or
such earlier time as this Plan may specify.








--------------------------------------------------------------------------------




4.
The Amount and Date of Deferral.

    
The Deferral Agreement of the Member shall indicate the date on which, subject
to the terms of this Plan, the Designated Deferral Period will end and
distributions shall begin. Subject to the terms of this Plan, a Member may
indicate in the Deferral Election Agreement any of the following manners of
distribution following the earlier to occur of (a) termination of the Member’s
service as a Director or (b) expiration of the Member’s Designated Deferral
Period (the “Starting Distribution Date”): (i) a lump-sum distribution; (ii)
three (3) annual installments, (iii) five (5) annual installments, or (iv) ten
(10) annual installments. All distributions will be made, or in the case of
installment distributions will commence, within thirty (30) days following the
Starting Distribution Date. Subsequent installment distributions, if any, will
be made within thirty (30) days of the anniversary of the Starting Distribution
Date. Notwithstanding the foregoing and any Designated Deferral Period and
manner of distribution stated in a Deferral Agreement, (i) in the event of a
Change in Control, distributions shall be made in accordance with Section 6(b),
and (ii) in the case of the death of the Member, distributions shall be made in
accordance with Section 8.


5.
Deferral Accounts.



(a)
Establishment of Deferral Accounts.

    
The Company shall establish and preserve one or more Deferral Accounts for each
Member, which will be credited with amounts as described in Section 5(b). The
Company may establish separate Deferral Accounts (or sub-accounts within a
Member’s Deferral Account) for a Member to properly account for Cash
Compensation deferred pursuant to separate Deferral Agreements.


(a)
Credits to Deferral Accounts.



Each Member’s Deferral Account shall be credited as follows:


(i) Cash Compensation. On the date that Cash Compensation that is subject to a
Deferral Agreement would otherwise be payable to a Member, the Member’s Deferral
Account shall be credited with the number of Units (whole or fractional, rounded
to the nearest thousandth of a share) determined by dividing (A) the amount of
the Cash Compensation that the Member has elected to defer that otherwise would
have been paid to him or her on such date, by (B) the Market Price on such date.


(i)Dividends. Except as provided in the final sentence of Section 6(a) hereof,
on the date on which a dividend is paid on (or any other distribution is made on
account of) the Common Shares, the Deferral Account shall be credited with the
number of Units (whole or fractional, rounded to the nearest thousandth of a
share) determined by dividing (A) the dollar amount (or value of other property)
that the Member would have received with respect to the number of Units held in
his or her Deferral Account on the applicable record date if such Units had been
actual Common Shares instead of Units, by (B) the Market Price on the date such
dividend is paid.


(c)    No Segregation or Trust; Claims of General Creditors.
    
No assets shall be segregated or earmarked in respect of any Deferral Accounts.
The Plan and the crediting of Deferral Accounts hereunder shall not constitute a
trust and shall be structured solely for the purpose of recording an unsecured
contractual obligation. All amounts distributable or otherwise payable pursuant
to the terms of this Plan shall remain a part of the general assets of the




--------------------------------------------------------------------------------




Company. In no event shall any Member or beneficiary have any claims or rights
to any distribution or other payment hereunder that are superior to any claims
or rights of any general creditor of the Company.


6.
Distribution of Deferral Accounts.

    
(a)
The Units in a Deferral Account or subaccount thereof established and maintained
for each Member shall, subject to the terms of the Plan, be distributed in a
lump sum or installments as indicated in the Deferral Agreement. A Member may
elect to change the distribution date(s) and method of distribution set forth in
a Deferral Agreement; provided that such change (i) must be made in writing and
on such form(s) as the Company shall specify, (ii) must be delivered to the
Company at least one (1) year prior to the distribution date being changed, and
(iii) shall delay the distribution or installment distribution for a period of
at least five (5) years following the date such distribution otherwise would
have been made or would have commenced. In the case of a distribution to be made
in installments, the provisions of this paragraph shall apply to each
installment distribution as if each such installment distribution were a
separate distribution.



With respect to all distributions to be made under the Plan, the following rules
shall apply:
    
(i) All distributions shall be paid in cash and shall be subject to withholding
or deduction by the Company of any taxes, contributions, payments and
assessments which the Company is now or may hereafter be required or authorized
by law to withhold or deduct from distributions; and
    
(ii) Each Unit in the Deferral Account shall be valued based on the Market Price
on a date determined by the Company within five (5) business days before the
date of the distribution and, upon distribution, the Unit shall be cancelled.
    
In the event a Member elects to receive installment distributions, the following
additional rules shall apply:
    
(i) The balance of the Deferral Account shall be credited, pursuant to Section
5(b) above, with additional Units upon the payment of dividends until the
Deferral Account is completely distributed; and
    
(ii) The amount of each installment distribution shall be determined by (x)
multiplying the number of Units in the Deferral Account by the Market Price on a
date within five (5) business days before the date of the distribution and (y)
dividing that number by the number of installments remaining to be distributed
to the Member.


Notwithstanding anything to the contrary contained herein, if:


(a)
a Member would otherwise be entitled to have additional Units equal to the value
of a dividend (or other distribution) credited to his or her Deferral Account
under Section 5(b) hereof in respect of Units held in such Deferral Account on
the record date for such dividend (or other distribution);



(a)
the cash equivalent of such Units (or a portion of such Units) was distributed
hereunder to the Member after the record date but before the payment date for
such dividend (or other distribution); and







--------------------------------------------------------------------------------




(b)
such distribution from the Deferral Account was either a lump sum distribution
or the final installment of installment distributions hereunder,



then the amount equal to such dividend (or other distribution) in respect of the
Units that were so cancelled upon distribution shall not be credited to the
Member’s Deferral Account, and such amount shall be distributed to the Member in
cash as soon as practicable after the payment date for such dividend.


(a)
Notwithstanding the foregoing, if a Change in Control occurs, each Member’s
entire Account balance shall be distributed to such Member in one lump sum
within thirty (30) days following the Change in Control.



7.    Beneficiaries.
Each Member shall have the right to designate in writing one or more
beneficiaries to receive distributions (in accordance with Section 8) in the
event of the Member’s death by filing with the Company a beneficiary designation
on a form provided by the Committee. The designated beneficiary or beneficiaries
may be changed by a Member at any time prior to his or her death by the delivery
to the Committee of a new beneficiary designation form. The change shall become
effective only when the new beneficiary designation form is received and
accepted by the Committee; provided, however, any beneficiary designation form
received by the Committee after the designating Member’s death will be
disregarded.


8.    Death of Member.


If a Member dies, a lump-sum distribution of the Member’s Deferral Account will
be made to the Member’s estate or beneficiary (if identified in accordance with
Section 7) within thirty (30) days following the date the Committee receives
written notice of the Member’s death.


9.
Valuation of Accounts.

    
Each Deferral Account shall be valued as of the last day of each Year and from
time to time as amounts are credited to, or distributed from, the Deferral
Account until distribution of the Deferral Account in full in accordance with
Section 6 or Section 8. Each Member shall receive a statement of his Deferral
Accounts not less than annually.


1.
Capital Changes.



In the event of any change in the number of outstanding Common Shares or the
kind of securities held by a shareholder by reason of any stock dividend or
split, recapitalization, merger, consolidation, spin-off, reorganization,
combination or exchange of shares or a similar corporate change, the Board shall
determine, in its sole discretion, the extent to which such change equitably
requires an adjustment in the number or type of Units held in the Deferral
Accounts and such adjustment shall be made by the Company and shall be
conclusive and binding on all Members of the Plan.


11.    Administration.


Except for those powers and duties expressly reserved for the Board hereunder,
the Committee will have full power to administer the Plan. Such power includes,
but is not limited to, the following authority:




--------------------------------------------------------------------------------




(a)
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan;

(b)
To interpret the Plan and to decide all matters arising thereunder, including
the right to resolve or remedy any ambiguities, errors, inconsistencies or
omissions. All such interpretations shall be final and binding on all parties;

(c)
To determine the amount of distributions to be made to each Member and
beneficiary or other person in accordance with the provisions of the Plan;

(d)
To authorize and effect distributions under the Plan;

(e)
To keep such records and submit such filings, elections, applications, returns
or other documents or forms as may be required under applicable law;



(f)
To appoint such agents, counsel, accountants and consultants as may be desirable
in administering the Plan, including agents to receive Deferral Agreements;



(g)
To exercise the other powers that are expressly granted to it herein, or that
are impliedly necessary for it to carry out any of its responsibilities
hereunder; and



(h)
By written instrument to delegate any of the foregoing powers to one or more
designated officers or employees of the Company or other persons.



All decisions of the Committee or its designees shall be binding upon all
Members and their respective legal representatives, successors and assigns, and
any and all persons claiming under or through any of them. No member of the
Committee or any of its designees shall be liable to any Member or to the
Company for any determination made within the scope of the administrative and
interpretive functions provided in this Plan. No member of the Committee shall
participate in any discussion or determination involving his or her own specific
rights, benefits or obligations under this Plan.


12.    Termination.
    
Notwithstanding any other provision of the Plan, the Board may terminate the
Plan at any time for any reason without any liability to any Member, beneficiary
or other person for any such termination or for any other action taken pursuant
to this Section 12. Following termination of the Plan, and notwithstanding the
provisions of any Deferral Agreement entered into prior to such termination, no
additional deferrals may be made hereunder, but all existing Deferral Accounts
shall be administered in accordance with the Plan, as in effect immediately
prior to termination, and shall be distributed in accordance with the terms of
the Plan and the applicable Deferral Agreements, unless and until the Board
elects to accelerate distributions as provided below. Subject to the limitations
and conditions provided for in this Section 12, at any time on or after the
effective date of termination of the Plan, the Board, in its sole discretion,
may elect to accelerate the distribution with respect to all Deferral Accounts
to the extent permitted under Section 409A of the Code; provided, that (a) the
termination of the Plan is not proximate to a downturn of the Company’s
financial health; (b) the Company terminates and liquidates all plans, programs,
agreements, and other arrangements (“Other Program”) that must be aggregated
with the Plan in accordance with Treasury Regulation Section 1.409A-1(c) if a
Member participated in the Other Program; and (c) the Company shall not adopt a
new Other Program that would be required to be aggregated with the Plan in
accordance with Treasury Regulation Section 1.409A-1(c) if a Member participated
in the Other Program within three (3) years following termination of the Plan.
Such accelerated distributions shall be made in a lump sum at a time selected by
the




--------------------------------------------------------------------------------




Company in accordance with Section 409A of the Code; provided, that no
accelerated distributions, other than those that could be made under the terms
of the Plan absent its termination, shall be made earlier than twelve (12)
months from the date that the Company takes all actions necessary to irrevocably
terminate the Plan and cause all distributions to be made thereunder and all
distributions shall be made no later than twenty-four (24) months from the date
the Company takes all actions necessary to irrevocably terminate the Plan and
cause all distributions to be made thereunder. Upon completion of distributions
to all Members, or beneficiaries, as the case may be, no Member, beneficiary or
person claiming under or through them, will have any claims in respect of the
Plan.


13.    Non-alienation.
    
The amounts credited to any Deferral Account maintained under the Plan may not
be pledged, assigned, or transferred by the Member for whom such Deferral
Account is maintained or by any other individual, and any purported pledge,
assignment, or transfer shall be void and unenforceable.


14.    Claims of Other Persons; Set-Off.
    
The provisions of the Plan shall in no event be construed as giving any person,
firm or corporation any legal or equitable right as against the Company or any
subsidiary, or the officers, employees, or directors of the Company or any
subsidiary, except any such rights as are specifically provided for in the Plan
or are hereafter created in accordance with the terms and provisions of the
Plan. The right of each Member to any Deferral Account, benefit, Units, right or
distribution hereunder shall not, to the extent permitted by law, be subject in
any manner to attachment or other legal process for the debts of such Member,
and no Deferral Account, benefit, Units, right or distribution shall be subject
to anticipation, alienation, sale, pledge, transfer, assignment or encumbrance;
provided, however, the Company shall have the unrestricted right to set off
against or recover out of any distributions due a Member, beneficiary or other
person at the time such distributions would otherwise have been made hereunder,
any amounts owed the Company or any subsidiary of the Company by such Member,
beneficiary or other person.


15.    Severability.
    
The invalidity and unenforceability of any particular provision of the Plan
shall not affect any other provision hereof, and the Plan shall be construed in
all respects as if such invalid or unenforceable provisions were omitted
herefrom.


16.    Reports.


Until a Member’s entire Deferral Account shall have been distributed in full,
the Company will furnish or make available to the Member a written or electronic
report, at least annually, setting forth any changes in such Deferral Account
and the amounts credited to such Deferral Account.


17.    Director and Shareholder Status.


Nothing in the Plan shall interfere with or limit in any way the right of the
Company or its shareholders to terminate any Member’s service as a director, at
any time, nor confer upon any Member any right to continue as a director of the
Company or to be nominated for election to the Board at any time. The Plan will
not give any person any right or claim to any benefits under the Plan unless
such right or claim has specifically accrued under the terms of the Plan.
Participation in the Plan shall not create any rights in a Member (or any other
person) to receive Common Shares or to be treated as a shareholder of the
Company for any purpose.






--------------------------------------------------------------------------------




18.    Section 409A.


The Plan is intended to comply with the requirements of Section 409A or an
exemption or exclusion therefrom, and it is intended that the Plan be
administered in all respects in accordance with Section 409A. Accordingly, any
action taken under the Plan, including any distribution under Section 6(b),
shall be made in compliance with Section 409A. Each distribution shall be
treated as a “separate payment” for purposes of Section 409A. Notwithstanding
any other provision of the Plan to the contrary, in the event that a Member is a
“specified employee” within the meaning of Section 409A (as determined in
accordance with the methodology established by the Company), amounts that
constitute “non-qualified deferred compensation” within the meaning of Section
409A that would otherwise be distributable during the six (6) month period
immediately following a Member’s termination of employment with the Company and
its subsidiaries and affiliates by reason of such termination shall instead be
distributed or provided on the first business day of the 7th month following the
month in which the Member’s termination occurs. If the Member dies following any
termination of employment with the Company and its subsidiaries and affiliates
and prior to the distribution of any amounts delayed on account of Section 409A,
such amounts shall be distributed to the personal representative of the Member’s
estate within thirty (30) days following the date of the Member’s death (with
the first date following the date of the Member’s death being the first day of
such thirty (30)-day period). Interest shall not accrue on such amounts during
the period of delay; however, Units attributable to any dividends paid during
the period of delay shall continue to accrue in accordance with Section
5(b)(ii). All references in this to a Member’s “termination”, “termination of
employment”, “termination of service” and any other similar terminology, shall
be interpreted as requiring that a “separation from service” within the meaning
of Section 409A has occurred upon any such referenced event.


19.    Tax Consequences; No Liability.


The Company shall not be responsible for the tax consequences under federal,
state or local law of any election made by any Member under the Plan.
Participation in the Plan is entirely at the risk of each Member. Neither the
Company, the Committee, the Board nor any other person associated with this Plan
shall have any liability for any loss or diminution in the value of Deferral
Accounts, or for any failure of this Plan to effectively defer recognition of
income or to achieve any Member’s desired tax treatment or financial results.


20.    Amendments.


Notwithstanding any other provision of this Plan, the Board may amend this Plan
at any time for any reason without liability to any Member, beneficiary or other
person for any such amendment or for any other action taken pursuant to this
Section 20, provided that no such amendment shall be made retroactively in a
manner that would deprive any Member of any rights or benefits which have
accrued to his/her benefit under the Plan as of the date such amendment is
proposed to be effective, unless such amendment is necessary to comply with
applicable law.




21.    Facility of Distributions.


If the Committee determines that a Member or beneficiary entitled to receive a
distribution under this Plan is (at the time such distribution is to be made) a
minor or physically, mentally or legally incompetent to receive such
distribution and that another person or any institution has legal custody of
such minor or incompetent individual, the Committee may cause the distribution
to be made to such person or institution having custody of such Member or
beneficiary. Such distribution, to the extent made, shall




--------------------------------------------------------------------------------




operate as a complete discharge of all obligations by the Committee, the Company
and the Board to such Member or beneficiary.


22.    Governing Law.
    
The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of Ohio.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer as of the _____day of November, 2015, effective on the
Effective Date.






THE PROGRESSIVE CORPORATION






By: ______________________________


Title: ____________________________




